Order entered March 23, 2020




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-19-00710-CR

                   JOHN FRANCIS WALSH III, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee

              On Appeal from the Criminal District Court No. 2
                           Dallas County, Texas
                   Trial Court Cause No. F17-75832-H

                                     ORDER

      Before the court is pro se appellant’s March 19, 2020 motion to extend the

time to file his pro se response to counsel’s Anders brief. We GRANT the motion

and extend the time to file appellant’s pro se response to May 25, 2020.

      In her January 7, 2020 motion to withdraw, counsel represented she had sent

appellant a copy of the record, but she did not indicate the address where she

mailed the record to appellant. In his extension motion, appellant states he only

learned about counsel’s withdrawal recently, in a communication that also
informed him of the April 5, 2020 deadline for filing his pro se response. Appellant

represents he had not yet received a copy of the record. Based on appellant’s

description of the “communication” he received, it appears the court’s February 20,

2020 letter inviting him to file a pro se response was the first document appellant

received informing him counsel had filed a motion to withdraw. Thus, it appears

appellant did not receive the copy of the record counsel referenced in her motion to

withdraw.

      To ensure appellant has access to the record, we ORDER appellant’s

counsel, Sharita Blacknall, to mail a copy of the appellate record to appellant and

to file, within TWENTY-ONE DAYS of the date of this order, a verification that

she has mailed a copy of the record to appellant.

      We DIRECT the Clerk to transmit a copy of this order by electronic

transmission to appellate counsel Sharita Blacknall and to counsel for the State.

      We further DIRECT the Clerk to send a copy of this order, by first class

mail, to John Francis Walsh, III; TDCJ # 02270860; Coffield Unit; 2661 FM 2054;

Tennessee Colony, Texas 75884.



                                              /s/   CORY L. CARLYLE
                                                    JUSTICE




                                        –2–